 Case 1:18-cv-00833-CFC Document 54 Filed 07/24/19 Page 1 of 3 PageID #: 286



                      IN THE UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF DELAWARE

                                                          )
 LIFE ALERT EMERGENCY RESPONSE, INC.,                     )
                                                          )
                                            Plaintiff,
                                                          )
                                                               Civil Action No. 18-cv-00833-CFC
                          v.                              )
                                                          )
 EXCELSIS INVESTMENTS, INC. d/b/a                         )       JURY TRIAL DEMANDED
 STEALTH TECHNOLOGIES, INC., HSNi,                        )
 LLC, and HSN, INC.                                       )
                                                          )
                                         Defendant.
                                                          )

                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


       All parties, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and in furtherance

of a confidential Settlement Agreement And Mutual Release executed by the parties, through

their respective counsel of record, hereby stipulate that all of Plaintiff’s claims against

Defendants in this action are dismissed with prejudice. Each party shall bear its own attorney’s

fees and costs except to the extent specifically excepted in the confidential Settlement

Agreement and Mutual Release.
 Case 1:18-cv-00833-CFC Document 54 Filed 07/24/19 Page 2 of 3 PageID #: 287



Dated: July 24, 2019

 MOORE & RUTT, P.A.                        PANITCH SCHWARZE BELISARIO & NADEL, LLP

 By: /s/ Scott G. Wilcox                   By: /s/ Dennis J. Butler
                                           John D. Simmons (#5996)
 Scott G. Wilcox (#3882)
                                           Dennis J. Butler (#5981)
 1007 N. Orange St., Suite 437
                                           Keith A. Jones, admitted pro hac vice
 Wilmington, DE 19801
                                           Wells Fargo Tower
 Telephone: (302) 463-7537
                                           2200 Concord Pike, Suite 201
 Facsimile: (302) 856-4518
                                           Wilmington, DE 19803-2909
 swilcox@mooreandrutt.com
                                           Telephone: (302) 394-6030
                                           Facsimile: (215) 965-1331
                                           dbutler@panitchlaw.com
                                           jsimmons@panitchlaw.com

 OF COUNSEL                                OF COUNSEL

 LAW OFFICE OF ROBERT ECKARD &             PANITCH SCHWARZE BELISARIO & NADEL, LLP
 ASSOCIATES, P.A.
                                           Keith A. Jones, admitted pro hac vice
 Robert D. Eckard, admitted pro hac vice
                                           Two Commerce Square
 3110 Palm Harbor Blvd.
                                           2001 Market Street, Suite 2800
 Palm Harbor, FL 34683
                                           Philadelphia, PA 19103-7044
 Telephone: (727) 772-1941
                                           Telephone: (215) 965-1330
 robert@roberteckardlaw.com
                                           kjones@panitchlaw.com

       Attorneys for Defendant Excelsis        Attorneys for Plaintiff Life Alert Emergency
               Investments, Inc.                              Response Inc.


 MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 By:/s/ Jack B. Blumenfeld
 Jack B. Blumenfeld (#1014)
 Taylor M. Haga (#6549)
 1201 North Market Street
 P.O. Box 1347
 Wilmington, DE 19899
 Telephone: (302) 658-9200
 jbbefiling@mnat.com
 thaga@mnat.com




                                           2
 Case 1:18-cv-00833-CFC Document 54 Filed 07/24/19 Page 3 of 3 PageID #: 288




OF COUNSEL
BAKER & HOSTETLER LLP
Kevin W. Kirsch, admitted pro hac vice
312 Walnut Street, Suite 3200
Cincinnati, OH 45202
Telephone: (513) 929-3400
kkirsch@bakerlaw.com
BAKER & HOSTETLER LLP
Jason P. Grier, admitted pro hac vice
1170 Peachtree Street, Suite 2400
Atlanta, GA 30309
Telephone: (404) 459-0050
jgrier@bakerlaw.com
BAKER & HOSTETLER LLP
Andrew E. Samuels, admitted pro hac vice
200 Civic Center Drive, Suite 1200
Columbus, OH 43215
Telephone: (614) 228-1541
asamuels@bakerlaw.com
  Attorneys for Defendants HSNi, LLC and
                 HSN, Inc.



SO ORDERED this the ____ day of ______________, 2019.




                                               The Honorable Colm F. Connolly




                                           3
